UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 31, 2010 Rambus Inc. (Exact name of registrant as specified in its charter) Delaware 000-22339 94-3112828 (State or other jurisdiction of incorporation) (Commission File Number) (I. R. S.Employer Identification No.) 4440 El Camino Real, Los Altos, California 94022 (Address of principal executive offices, including ZIP code) (650) 947-5000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01— Other Events. Rambus Inc. received a notice, dated March 17, 2010, from Advanced Micro Devices, Inc. (“AMD”) that pursuant to the terms of the Rambus-AMD Patent License Agreement effective as of October 1, 2005, as amended (the “Agreement”), AMD has elected to exercise its right to renew the Agreement through the third quarter of 2015.Under the Agreement, AMD will continue to pay Rambus a license fee that will be determined at the end of 2010, which fee is payable each year in quarterly installments.A copy of the press release issued by the Company regarding the renewal of the Agreement is attached hereto as Exhibit 99.1 and is hereby incorporated by reference in its entirety. Item 9.01— Financial Statements and Exhibits. (d)Exhibits. 99.1Press Release dated March 31, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 31, 2010 Rambus Inc. /s/ Satish Rishi Satish Rishi Senior Vice President, Finance and Chief Financial Officer Exhibit Index Exhibit Number Exhibit Title Press release dated March 31, 2010
